Title: From George Washington to Joseph Gilpin, 30 December 1781
From: Washington, George
To: Gilpin, Joseph


                        
                            Sir
                            Philada 30th Decemr 1781.
                        
                        I am exceedingly sorry for the accident of which you inform me in yours of the 25th. The only reparation I
                            can make, is to order the Soldier to be immediately given up to the Civil authority, for which purpose I enclose a letter
                            to the commanding Officer at the Head of Elk.
                        I take it extremely kind of you, Sir, to have made an application to me upon the present occasion. You
                            undoubtedly had a right by Law to have secured the Offender by virtue of your own authority. I am &ca.

                    